Citation Nr: 1815991	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-52 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.
 

REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
It was unclear from the Veteran's substantive appeal whether he wished to have a Board hearing.  However, he has since clarified that he does not.  See Report of General Information dated in November 2016.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) and 38 U.S.C. § 7107(a)(2).  For the reasons set forth below, the appeal is being REMANDED to the agency of original jurisdiction (AOJ). VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus. Essentially, he contends that his problems are due to acoustic trauma he experienced in service. 

Initially, the Board observes that the Veteran's service treatment records were requested from the National Personnel Records Center (NPRC). However, the NPRC indicated that the majority of his records were destroyed by fire in 1973.  The AOJ has since conceded in-service acoustic trauma.

The record reveals that the Veteran was scheduled for a VA audiology examination in June 2016. However, the examination was cancelled with the following explanation: "Veteran Unavailable for Exam - Claimant is out of the states."

The Board notes that during the course of the Veteran's appeal, he moved from Florida to Puerto Rico sometime between June 2016 and October 2016. It appears that the St. Petersburg RO did not attempt to reschedule the examination in Puerto Rico, where the Veteran now resides. The duty to assist requires that VA make further efforts to provide the Veteran with an audiology examination, as was first attempted in June 2016.

Records of the Veteran's VA treatment were last procured for association with the record in June 2016.  On remand, efforts should also be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, this case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured in June 2016, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

2. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA audiology examination.  The examination should be scheduled in Puerto Rico, where the Veteran currently resides.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should indicate whether the Veteran has hearing loss and tinnitus and, if so, whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that either disability had its onset in, or is otherwise attributable to, the Veteran's period of active service.

In so doing, the examiner should accept as true that the Veteran was exposed to noise during service in his role as a cannoneer.  The examiner should also consider that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology and in-service noise exposure. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A complete medical rationale for all opinions expressed must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded matters must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal. 38 C.F.R. § 20.1100(b) (2017).




